Title: From John Quincy Adams to John Adams Smith, 5 June 1821
From: Adams, John Quincy
To: Smith, John Adams


				
					Dr. Sir,
					Washington 5 June 1821.
				
				Mr. William Beach Lawrence of New York, the Bearer of this letter may already be personally known to you, in which case, it will be superfluous for me to add, that he is a Gentleman of highly respectable character. His Lady who accompanies him on his visit to Europe is a daughter of Mr. Gracie with whose character and person you are well acquainted—I recommend them to any kindness of attention in your power.I am with high regard and esteem, Dr Sir, / very affectionately yours
				
					John Quincy Adams
				
				
			